Citation Nr: 1453833	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  11-07 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a fall.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Atlanta, Georgia.

This case was brought before the Board in April 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include requesting VA treatment records, requesting Social Security Administration records, and providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Chronic residuals of a fall were not manifested in active service; and any current residuals of a fall are not otherwise etiologically related to such service.


CONCLUSION OF LAW

Chronic residuals of a fall were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify was satisfied prior to the initial rating decision through November 2008 and March 2009 notice letters sent to the appellant that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate his service connection claims and of the appellant's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  Most post-service treatment records identified by the Veteran have also been obtained.  In regards to treatment at the Bronx VA Medical Center (VAMC), VA was only able to locate a record from 1982.  September 1982 through October 1982 Bronx VAMC Hospital Summary, May 2014 VA Memorandum.  Furthermore, the Social Security Administration (SSA) was unable to locate any records for the Veteran and indicated further efforts to locate such records would be futile.  November 2014 SSA Memorandum.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  

The Veteran was afforded a VA examination in June 2014.  The Board finds this VA examination adequate for the purposes of the instant claim, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and includes a full rationale for the etiological opinions provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
	
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Further, where a veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The June 2014 VA examination reveals that the Veteran has been diagnosis with degenerative arthritis of the spine.  June 2014 VA Examination Report.  Arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a).  As the Veteran has been diagnosed with a chronic disease, the provisions of 38 C.F.R. § 3.303(b) as they pertain to continuity of symptomatology are applicable in this case.  Furthermore, arthritis is presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).

The Veteran asserts she is entitled to service connection for residuals of an in-service fall down a flight of stairs in which a buffer fell on her.  March 2011 VA Form 9.  The Veteran has attributed many of her medical issues to the fall, including problems with her back, knees, eyes, cognitive ability, hip, breasts, and uterus.  September 2009 Notice of Disagreement, February 2011 Carl Vinson VAMC Treatment Record, November 2012 Board Hearing Testimony.  While the evidence reveals the Veteran has many diagnosed conditions, the competent probative evidence of record fails to etiologically link any of these conditions to the in-service fall.  

The service treatment record contain no indication that the Veteran was treated for a fall down a flight of stairs or that any of the conditions she was treatment for were the result of a fall down a flight of stairs.  The Veteran did submit a statement from J.E.F. who remembered the Veteran receiving emergency medical treatment and physical therapy during service as the result of a fall down a flight of stairs with a buffer.  J.E.F. stated he recalled the incident because he was the Administrative Office of the Day when she was brought in to the hospital and he assisted the Veteran with her physical therapy.  February 1988 and November 1996 J.E.F Statements.  In light of this, even though service treatment records do not indicate treatment for an in-service fall or residuals thereof, the Board finds no reason to doubt the Veteran's or J.E.F. contention that an in-service fall occurred.  

While the Board has concluded that the in-service fall occurred it cannot conclude that chronic residuals resulting from that fall manifested in service.  The Veteran's Report of Medical Examination completed at the time of separation from service reveals a normal clinical evaluation.  In addition, in a Report of Medical History, completed at the time of separation from service, the Veteran only indicated issues with hay fever and blood pressure.  The record does not support, nor has the Veteran alleged, that either hay fever or blood pressure issues are the result of the in-service fall.  Consequently, even though the Board accepts that an in-service fall occurred, the weight of the evidence does not support a determination that a chronic condition manifested while in service as a result of the fall.  The absence of any indication in the Veteran's service treatment records of treatment for a chronic condition resulting from the fall as well as the separation medical reports failure to note any chronic conditions that might be a result of the fall lead the Board to this conclusion.             

Since service the Veteran has been diagnosed with many conditions, including degenerative arthritis of the lumbar spine; degenerative changes of the cervical spine; mild extrusion with degenerative tear of the posterior horn medical meniscus, left knee; mild chondromalcia of the right medial patellar facet and degenerative signal medial meniscus, right knee; and varying psychological disorders.  July 2005 Psychological Assessment Report, January 2009 Chatham Radiologist Treatment Record, February 2009 Chatham Radiologist Treatment Record, January 2014 Disability Benefits Questionnaire, June 2014 VA Examination.  

When a disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson, 12 Vet. App. 247.  The record contains diagnoses of many different conditions and the Board has found credible the Veteran's assertion of an in-service fall.  Therefore, the remaining question is whether the evidence of record establishes a relationship between any of the diagnosed conditions and the in-service fall.

In September 2000 Dr. S.M.P. was treating the Veteran for back pain.  In a September 2000 treatment note, the Doctor stated that, based on the Veteran's reported history of falling down stairs in service, "I suspect that her current back problems may be a result from her injury while in the military."  Because of the speculative phrases utilized by Dr. S.M.P. in offering his opinion ("I suspect" and "may be"), the opinion was an insufficient basis upon which to grant an award of benefits.  See, e.g., Obert v. Brown, 5 Vet. App. 30, 33 (1995).  As such, the Veteran was provided an examination in June 2014 to determine whether her back condition or any other condition related to her in-service fall.  

After performing an in-person examination and reviewing the Veteran's claims file, the June 2014 VA examiner concluded that it is less likely than not that Veteran's lumbar spine disability, cervical spine disability, and left knee disability were incurred in service or caused by an in-service fall.  In support of these opinions, the VA examiner pointed to the fact that service treatment records were silent in regards to treatment for an injury resulting from a fall and the fact that chronic conditions were not noted at service separation.  The VA examiner further stated that if Veteran's disabilities were the result of the in-service fall the Veteran would have "had significant symptomatology causing her to seek medical attention within 12 to 24 months."  

In regards to the other conditions the Veteran has asserted are residuals of the in-service fall, i.e. any right knee, eye, cognitive, hip, breasts, or uterine disability, the VA examiner opined that it is less likely than not these conditions were incurred in service or caused by an in-service fall.  The Veteran's rational for this opinion was similar to the rational provided in relation to the lumbar spine, cervical spine, and left knee disabilities.  

As discussed, one of the alleged residuals of the in-service fall is degenerative arthritis of the lumbar spine.  Because arthritis is listed under 38 C.F.R. § 3.309(a) the Board has also considered whether service connection for this disability is warranted based on a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker 708 F.3d 1331.  The Board acknowledges the Veteran's has asserted that she experienced "severe" lower back pain since her in-service fall.  June 2014 Board Hearing Testimony.  Nevertheless, at separation from active duty, when given the opportunity, the Veteran chose not to indicate any problems with "recurrent back pain."  December 1968 Report of Medical History.  Additionally, the Veteran has testified the earliest she sought treatment for the continuous pain post-service was in the late 1970s or early 1980s at the Bronx VAMC.  The VA was only able to obtain a single Bronx VAMC record.  This record is for a hospitalization in 1982 and makes no mention of back pain.  September 1982 through October 1982 Bronx VAMC Hospital Summary.  Even if the records were available, the Veteran has testified that, at best, they would show she sought treatment approximately seven years after service.  This lapse in time between service and the first treatment of a back disability weighs against the Veteran's claim.  Accordingly, the Board finds that though the Veteran has stated she suffered continuously from back pain since her in-service fall the weight of the evidence is against such a finding and service connection is not warranted on this basis.

Additionally, there is no evidence of degenerative arthritis of the lumbar spine manifested to a compensable degree within one year of service discharge; the presumption of service connection does not apply in this case.  See 38 C.F.R. §§ 3.307, 3.309(a).

The Board acknowledges the Veteran's assertions that many of the conditions she suffers from are the result of the in-service fall down a flight of stairs in which a buffer landed on top of her.  While the Veteran is competent to report symptoms observable to a layperson, e.g., pain, discomfort, she has not been shown to be competent to independently opine as to the specific etiology of complex medical conditions such as the conditions she asserts are residuals of her fall.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, her lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the Board finds that there is no evidence of chronic residuals of a fall manifesting in service.  The threshold question therefore is whether there is sufficient evidence to establish an etiological link between any of the Veteran's current conditions and her in-service fall down a flight of stairs.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Veteran has produced no competent evidence or medical opinion etiologically linking any chronic disability to her in-service fall.  Additionally, the weight of the evidence does not support a finding that Veteran continuously suffered from back pain since her in-service fall.  Finally, there is no evidence of degenerative arthritis of the lumbar spine manifesting to a compensable degree within one year of service discharge.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for residuals of a fall.  The benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for residuals of a fall is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


